                  Case 3:19-cv-00063-MO         Document 4     Filed 04/18/19           Page 1 of 1




 1                                                     THE HONORABLE MICHAEL W. MOSMAN

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF OREGON
 6
                                                                  Case No. 3:19-cv-00063-MO
 7          PAUL J. BECK,
                                                                  STIPULAED NOTICE OF
 8                            Plaintiffs,                         VOLUNTARY DISMISSAL WITH
                                                                  PREJUDICE
 9
                    v.
10
            SHELLPOINT MORTGAGE SERVICING;
11          QUALITY LOAN SERVICE CORPORATION
            OF WASHINGTON; DOES 1 through 3
12
                              Defendants.
13

14
     TO: Clerk of Court
15   AND TO: All named Defendants and their attorneys

16          PLEASE TAKE NOTICE that Plaintiff through its Attorney, John A. Cochran, is
     dismissing the above-entitled cause of action in its entirety and provide notice of the same
17   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii):
18
             1.       The Plaintiffs filed their Federal Complaint on January 14, 2019 in Oregon
19   District Court.
             2.       Plaintiffs and Defendants have agreed to settle their differences amicably and as
20   part of that settlement, Plaintiff agrees to dismiss the above case with prejudice.

21           3.          To date, Defendants have neither answered nor moved for summary judgment.
22           Plaintiff files this Notice of Dismissal with the intention to dismiss the case under Fed.
23   R. Civ. P. 41(a)(1)(A)(ii) with prejudice.

24           Dated April 18, 2019.
                                                           /s/ John A. Cochran, OSB No. 020022
25                                                         Counsel for Paul J. Beck

26

                                                                           PACIFIC PROPERTY LAW LLC
                                                                   8002 NE Hwy 99, Ste. B, #64, Vancouver, WA 98665
     1   –PLAINTIFFS’ NOTICE OF DISMISSAL                                   Telephone (503) 756-0299 –
                                                                            Email johnpplllc@gmai.com
